                     Case 1:18-cv-00594-CRC Document 49 Filed 10/08/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                    District of Columbia
                                             __t of __________

        PROCESS & INDUSTRIAL DEVELOPMENTS LIMITED
                                                               )
                             Plaintiff                         )
                                v.                             )      Case No. 18-cv-00594-CRC
           FEDERAL REPUBLIC OF NIGERIA ET AL.                  )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
                PROCESS & INDUSTRIAL DEVELOPMENTS LIMITED                                                              .

         10/08/2020                                                                       /s/ Darryl G. Stein
Date:
                                                                                         Attorney’s signature

                                                                                    Darryl G. Stein (NY0338)
                                                                                     Printed name and bar number

                                                                                       Kobre & Kim LLP
                                                                                       800 Third Avenue
                                                                                       New York, NY 10022
                                                                                               Address

                                                                                  darryl.stein@kobrekim.com
                                                                                            E-mail address

                                                                                           (212) 488-1200
                                                                                          Telephone number

                                                                                         (212) 488-1220
                                                                                             FAX number
